Citation Nr: 0712812	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-30 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a May 2003 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDINGS OF FACT

1.  The veteran's bilateral tinnitus is etiologically related 
to active service.

2.  There is no competent medical evidence indicating that 
the veteran's pre-existing bilateral hearing loss increased 
in severity or became aggravated during active service.  

3.  The veteran's migraine headaches are not etiologically 
related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).  

2.  The veteran's bilateral hearing loss disability did not 
undergo aggravation or increase in disability during active 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002); 
38 C.F.R. § 3.304, 3.306 (2006).  

3.  The criteria for service connection for migraine 
headaches have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2006).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2006).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b) (2006).  The law further provides that the burden 
of showing a pre-existing disease or disorder was not 
aggravated during service is an onerous one that lies with 
the government.  See, e.g., Cotant v. Principi, 17 Vet. App. 
117, 131 (2003).  

The veteran contends that he suffers from bilateral tinnitus, 
bilateral hearing loss, and headaches as a result of his 
active service.  He reports being constantly exposed to 
intense noise from jet aircraft engines during his work as a 
jet aircraft mechanic.  The veteran also reports being 
treated for headaches during service, and indicates that he 
has suffered from chronic headaches since his release from 
active duty.  See January 2003 VA Form 21-4138; July 2003 
notice of disagreement (NOD); June 2004 VA Form 9.  
I.	Service connection for tinnitus

The veteran's service medical records reveal that he had 
complaints of tinnitus following noise exposure on several 
occasions.  See April 1966 hearing conservation data reports.  

Post-service evidence includes a January 2003 audiological 
evaluation conducted at First Coast Hearing Clinic, Inc.  The 
veteran reported suffering from bilateral constant "cricket-
like" tinnitus, and reported suffering from in-service noise 
exposure.  The examiner opined that the veteran's tinnitus is 
more likely than not to have been caused by excessive 
exposure to noise such as during his military career.  The 
veteran underwent a VA compensation and pension (C&P) audio 
examination in April 2003, at which time his claims folder 
was reviewed.  The veteran reported suffering from constant 
bilateral tinnitus since service, and the examiner opined 
that the veteran's tinnitus is secondary to his hearing loss.  

The Board finds that the evidence of record supports the 
veteran's claim for service connection for bilateral 
tinnitus.  His service medical records reveal complaints of 
tinnitus, and post service medical evidence indicates that he 
continues to suffer from bilateral tinnitus.  In addition, 
the audiologist who conducted the January 2003 audiological 
assessment opined that the veteran's tinnitus is more likely 
than not to have been caused by excessive noise exposure such 
as during service.  Resolving reasonable doubt in the 
veteran's favor, entitlement to service connection for 
bilateral tinnitus is granted.  See 38 C.F.R. § 3.102 (2006).  

II.	Service connection for bilateral hearing loss 

On the authorized audiological evaluation at the time of the 
veteran's enlistment, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-10
30
45
LEFT
0
0
-10
30
40
These findings are consistent with hearing loss in both ears 
pursuant to VA standards.  The veteran was diagnosed with 
mild hearing loss in both ears, not considered disabling 
(NCD), and was found qualified for enlistment.  See August 
1964 report of medical examination.  Several subsequent 
audiological tests were conducted during the veteran's active 
service, which continue to show bilateral hearing loss 
consistent with VA standards.  See October 1964 diagnostic 
hearing test; April 1966 hearing conservation data reports; 
May 1966 clinical record; September 1966 hearing conservation 
data report.  The Board acknowledges that the results of 
these audiometric tests did fluctuate in measurement.  During 
a hearing evaluation conducted in September 1966, however, 
the examining physician noted that an audiogram revealed 
completely normal hearing in all speech frequencies, but 
neurosensory hearing loss, both ears, at 3,000 cycles per 
second and above, which had not changed since his admission 
to service.  The veteran was diagnosed with hearing loss, 
neurosensory, in the high frequencies; etiology undetermined; 
no change since entering service.  See September 1966 
clinical record.  At the time of his discharge, the veteran 
complained of hearing loss, but audiometric testing revealed 
no hearing loss per VA standards, as pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
5
5
LEFT
0
0
0
10
10

The examiner noted the hearing loss workup performed in 1966 
that had revealed neurosensory type hearing loss in high 
frequency with undetermined etiology, and repeated that there 
had been no change since the veteran entered service.  See 
July 1968 reports of medical history and examination.  

Post-service evidence includes the January 2003 audiological 
evaluation conducted at First Coast Hearing Clinic, Inc.  The 
veteran reported being exposed to noise during service in the 
form of jet engines and excessive weaponry fire on the rifle 
range.  Pure tone threshold results showed a mild sloping to 
severe bilateral sensorineural hearing loss, speech reception 
thresholds were in good agreement with the pure tone averages 
in both ears, word recognition was good bilaterally when 
assessed at a comfortable listening level, and otoscopic 
inspection was bilaterally unremarkable.  The examiner opined 
that the sensorineural component of the veteran's hearing 
loss is more likely than not to have been caused by excessive 
exposure to noise such as during his military career.  

During the April 2003 VA C&P audio examination, the examiner 
noted that the August 1964 audiogram showed mild to moderate 
bilateral high frequency hearing loss, and that a subsequent 
audiogram in 1966 showed a mild to moderately severe mixed 
hearing loss in the right ear and moderately severe high 
frequency hearing loss in the left.  The examiner also noted 
that the discharge audiogram showed bilateral hearing within 
normal limits.  The veteran complained of decreased hearing 
and reported noise exposure during his work as an aircraft 
mechanic and from gunfire.  He denied any other occupation or 
recreational noise exposure.  

Audiometric testing revealed hearing within normal limits 
through 1500 Hertz sloping to a mild to moderately severe 
sensorineural hearing loss with a  recovery at 8000 Hertz in 
the right ear and normal hearing through 1500 Hertz dropping 
to a moderate to severe sensorineural hearing loss with 
recovery at 8000 Hertz in the left ear.  Speech recognition 
thresholds were consistent with pure one thresholds 
indicating good patient reliability and word recognition 
scores were excellent in both ears.  The examiner reported 
that a review of the claims folder showed that the veteran 
had mild to moderate high-frequency hearing loss upon 
enlistment, but that his retirement physical showed hearing 
within normal limits, which cannot be considered valid.  The 
examiner further indicated that the configuration of the 
audiogram conducted that day was consistent with noise 
exposure as well as aging, and that since the veteran did not 
report any other occupational or recreational noise exposure, 
his hearing loss is as likely as not due to his military 
noise exposure.  The examiner also indicated that since the 
veteran showed hearing loss upon enlistment, the hearing loss 
noted today could be a natural progression of the hearing 
loss manifested in service.  

The Board finds that service connection for bilateral hearing 
loss is not warranted, despite the opinions provided by the 
VA examiner and private audiologist that link his hearing 
loss to service.  A review of the veteran's service medical 
records clearly and unmistakably indicates that the bilateral 
hearing loss noted upon his entry into service was not 
aggravated during service.  Rather, the service medical 
records demonstrate that the veteran's hearing loss underwent 
no increase in severity, as in-service examiners reported he 
continued to suffer from bilateral hearing loss that had not 
changed since his entry.  Moreover, the service medical 
records reveal that the etiology of the veteran's hearing 
loss was not determined, in spite of the veteran's in-service 
occupation as a jet aircraft mechanic.  

The report from First Coast Hearing Clinic noted the 
veteran's noise exposure during service, in reaching the 
conclusion that the sensorineural component of the veteran's 
hearing loss more likely than not had been caused by 
excessive exposure to noise during his military career.  This 
opinion, however, does not indicate that the service medical 
records - including the audiometric test results -- had been 
reviewed.  It also does not consider the hearing loss noted 
at entry into service or the conclusion reached during 
service that the veteran's hearing loss had not changed 
during service.  Because the opinion does not address these 
crucial elements, the Board does not give it much weight.

The VA examination report, in contrast, did include 
consideration of the service medical records.  That examiner 
did not consider the normal hearing shown by audiometric test 
results at the physical examination at service discharge to 
be valid.  The examiner noted that the configuration of the 
veteran's current audiogram was consistent with both noise 
exposure and aging.  The conclusion that the veteran's 
hearing loss was as likely as not due to military noise 
exposure was based on the fact that the veteran did not 
report any other occupational or recreational noise exposure.  
The examiner did note, however, that the veteran showed 
hearing loss at enlistment and that his current hearing loss 
could be a natural progression of the hearing loss manifested 
in 1968.  The examiner did not, however, address the 
conclusion reached during service that the veteran's hearing 
loss had not changed during his military service. Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b) (2006).  The Board gives the most weight 
to the contemporaneous opinion that the veteran did not have 
any increase in severity of his pre-existing hearing loss 
during his military service.  Consequently, aggravation of 
the pre-existing hearing loss during service is not conceded.

Based on the foregoing, service connection for bilateral 
hearing loss is denied.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).  

III.	Service connection for migraine headaches

The veteran's service medical records do contain references 
to complaints of headaches.  An April 1966 hearing 
conservation data report indicates that the veteran reported 
suffering from headaches after working on the flight line in 
the month prior.  A year later, the veteran again complained 
of headaches and was diagnosed with tension headache.  See 
April 1967 health record.  In May 1967, the veteran reported 
suffering from "migraine" headaches in the temple and 
occipital regions after doing a lot of reading and studying.  
He denied auras, but indicated that his head was throbbing.  
An impression of tension headaches was made.  At the time of 
his discharge from service, the veteran denied suffering from 
frequent or severe headache.  See July 1968 report of medical 
history.  

Post-service medical evidence of record indicates that the 
veteran has been diagnosed with migraine headaches.  See 
March 1995 letter from Dr. Silverboard; April 1995 record 
from Dr. Herrera.  Although the veteran told Dr. Silverboard 
that he had been treated for migraines in service, no opinion 
on etiology was provided.  

The veteran underwent a VA C&P miscellaneous neurological 
disorders examination in April 2003, at which time his claims 
folder was reviewed.  He indicated that he began suffering 
from headaches in service after completing a one month space 
capsule experiment.  The examiner reported that there is no 
mention of headaches in the documentation associated with the 
space capsule training, and further noted that both the 
entrance and separation examinations do not indicate that the 
veteran was suffering from headaches.  The examiner did 
report finding a handwritten note documenting the presence of 
headaches.  


The veteran indicated that he was suffering 10 to 15 
headaches per month, with two being bad, and described a 
bifrontal to occipital throbbing pain with no visual aura but 
with some nausea, photophobia and phonophobia.  He was 
diagnosed with migraine headaches.  The examiner went on to 
say that there was no documentation of headaches during the 
space capsule training, or any indication the veteran was 
suffering from recurrent headaches at the time of his 
separation.  The examiner noted a temporal relationship 
between the onset of headaches and service based on the 
single handwritten entry indicating the veteran was suffering 
from a headache, but could not opine on a single causative 
factor resulting in the veteran's headaches.  

The evidence of record does not support the veteran's claim 
for service connection for migraine headaches.  The Board 
acknowledges that he complained of headaches in service.  
There is no medical evidence, however, to support a finding 
that these headaches were chronic in nature, either during 
service or following the veteran's discharge.  In fact, the 
earliest post-service medical evidence indicating that the 
veteran was suffering from migraine headaches is dated in 
March 1995, almost thirty years after his discharge.  
Moreover, the opinion provided by the VA examiner does not 
support the claim because although a temporal relationship 
between the in-service complaint of headache and active 
service was noted, no single causative factor between his 
present diagnosis of migraine headaches and service could be 
determined.  In the absence of medical evidence establishing 
a definite link between the veteran's active service and his 
current migraine headaches, service connection is not 
warranted and the claim must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

IV.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the rating decision that is the 
subject of this appeal, the veteran was advised of the 
necessary evidence to substantiate his claims; that the RO 
would assist him in obtaining additional information and 
evidence; and of the responsibilities on both his part and 
VA's in developing the claims.  See January 2003 letter.  The 
May 2004 statement of the case (SOC) informed him of the need 
to send any evidence in his possession that pertains to the 
claims.  As such, VA fulfilled its notification duties.  
Quartuccio, 16 Vet. App. At 187.  The Board acknowledges that 
the veteran was not provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection.  There is no prejudice in proceeding with the 
issuance of a final decision, however, as the veteran's 
claims for service connection for bilateral hearing loss and 
migraine headaches are being denied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service and private medical records 
were obtained and he was afforded appropriate VA examinations 
in connection with his claims.  The record does not suggest 
the existence of additional, pertinent evidence that has not 
been obtained.  Rather, the veteran indicated that he had no 
additional evidence to submit.  See August 2003 VA Form 21-
4138.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied.

Service connection for migraine headaches is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


